DENY and Opinion Filed July 26, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00656-CV

                    IN RE NICHOLAS D. MOSSER, Relator

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-06006-2019

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne
      Relator’s July 1, 2022 petition for writ of mandamus challenges the trial

court’s denial of real party in interest Fidelity National Title Insurance Company’s

motion for protection from discovery. Entitlement to mandamus relief requires

relator to show that the trial court clearly abused its discretion and that he lacks an

adequate appellate remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021)

(orig. proceeding) (per curium) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding)).

      As the party seeking relief, relator has the burden of providing the Court with

a certified or sworn copy of every document that is material to establishing his right

to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d
757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a

record containing certified or sworn copies). We conclude that relator has not met

this burden because his unsworn verification fails to satisfy the requirements of

section 132.001 of the Texas Government Code. See TEX. GOV’T CODE § 132.001.

Accordingly, we deny the petition for writ of mandamus.1



                                                      /Leslie Osborne/
220656f.p05                                           LESLIE OSBORNE
                                                      JUSTICE




    1
      Relator has informed us that defendant First Guaranty Mortgage Corporation has filed for Chapter 11
bankruptcy. Generally, the automatic stay provision of section 362 of the Bankruptcy Code does not extend
to actions against parties other than the debtor. See Paine v. Sealy, 956 S.W.2d 803, 807 (Tex. App.—
Houston [14th Dist.] 1997, no pet.). Because Fidelity is not the debtor, and none of the limited exceptions
to this general rule are applicable, we conclude that the automatic stay provision is not triggered here.
                                                   –2–